DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with BRANDI SARFATIS on 3/22/2021.

The application has been amended as follows:

in the claims:









 1. An apparatus comprising: an aircraft wing;
a control surface hingedly connected to a trailing edge of the aircraft wing, wherein an aerodynamic slot is provided between the aircraft wing and the control surface;
a seal disposed over the aerodynamic slot, the seal having a hinged connection to the aircraft wing;
a spring mechanism for preloading the seal against a surface of the control surface such that a gap is sealed with the control surface is in a first position relative to the aircraft wing; and
at least one cam blade for lifting the seal from the surface of the control surface as the control surface moves from the first position to a second position relative to the aircraft wing and returning the seal to the surface of the control surface as the control surface moves from the second position to the first position;
wherein the first position corresponds to a negative flap angle and the second position corresponds to a first positive flap angle; and
wherein the cam blade is configured such that the seal is returned directly to the surface of the control surface by the spring mechanism as the control surface moves from the second position to a third position relative to the aircraft wing, wherein the third position corresponds to a maximum positive flap angle greater than the first positive flap angle.




9. A rotorcraft comprising: an aircraft wing;
a control surface hingedly connected to a trailing edge of the aircraft wing, wherein an aerodynamic slot is provided between the aircraft wing and the control surface;
a seal disposed over the aerodynamic slot, the seal having a hinged connection to the aircraft wing;
a spring mechanism for preloading the seal against a surface of the control surface such that a gap is sealed with the control surface is in a first position relative to the aircraft wing; and
at least one cam blade for lifting the seal from the surface of the control surface as the control surface moves from the first position to a second position relative to the aircraft wing and returning the seal to the surface of the control surface as the control surface moves from the second position to the first position;
wherein the first position corresponds to a negative flap angle and the second position corresponds to a first positive flap angle; and
wherein the cam blade is configured such that the seal is returned directly to the surface of the control surface by the spring mechanism as the control surface moves from the second position to a third position relative to the aircraft wing, wherein the third position corresponds to a maximum positive flap angle greater than the first positive flap angle.

Claim 17 has been amended as follows:

17. An aircraft wing comprising:
a control surface hingedly connected to a trailing edge of the aircraft wing, wherein an aerodynamic slot is provided between the aircraft wing and the control surface;
a seal disposed over the aerodynamic slot, the seal having a hinged connection to the aircraft wing;
a spring mechanism for preloading the seal against a surface of the control surface such that a gap is sealed with the control surface is in a first position relative to the aircraft wing; and
at least one cam blade for lifting the seal from the surface of the control surface as the control surface moves from the first position to a second position relative to the aircraft wing and returning the seal to the surface of the control surface as the control surface moves from the second position to the first position;
wherein the first position corresponds to a negative flap angle and the second position corresponds to a first positive flap angle; and
wherein the cam blade is configured such that the seal is returned directly to the surface of the control surface by the spring mechanism as the control surface moves from the second position to a third position relative to the aircraft wing, wherein the third position corresponds to a maximum positive flap angle greater than the first positive flap angle.
Allowable Subject Matter
Claim 1, 3, 5-9, 11, 13-17 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Concerning claim 1 the prior art fails to disclose the limitations of the claim “a control surface hingedly connected to a trailing edge of the aircraft wing, wherein an aerodynamic slot is provided between the aircraft wing and the control surface;
a seal disposed over the aerodynamic slot, the seal having a hinged connection to the aircraft wing;
a spring mechanism for preloading the seal against a surface of the control surface such that a gap is sealed with the control surface is in a first position relative to the aircraft wing; and
at least one cam blade for lifting the seal from the surface of the control surface as the control surface moves from the first position to a second position relative to the aircraft wing and returning the seal to the surface of the control surface as the control surface moves from the second position to the first position;
wherein the first position corresponds to a negative flap angle and the second position corresponds to a first positive flap angle; and
wherein the cam blade is configured such that the seal is returned directly to the surface of the control surface by the spring mechanism as the control surface moves from the second position to a third position relative to the aircraft wing, wherein the third position corresponds to a maximum positive flap angle greater than the first positive flap angle.”
The closest prior art reference is Horkey. While Horkey discloses cams on the leading edge of the flap, and a hinged seal which rides on the surface of the flap and interacts with the cams. The flap of Horkey does not deploy to a third position which is at a maximum positive flap angle which is greater than the first positive flap angle. Also in the moving to the third position the flap rides over the cam during deployment and rests back on the surface of the flap. The flap of Horkey is structurally unable to move to this position and have the cam rest on the flap surface. This feature of the instant application allows the hinged seal to again seal the flap at a maximum positive flap angle. As such this reference would be unable to be modified to achieve the limitation. Further combining prior art references to achieve the claimed limitations would involve hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642   


/MEDHAT BADAWI/Primary Examiner, Art Unit 3642